Citation Nr: 1717802	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

On his March 2013 Appeal to the Board (VA Form 9), the Veteran requested to appear at a Board videoconference hearing.  In March 2017 correspondence, he indicated that he wished to cancel his hearing request.  38 C.F.R. § 20.704(e).


FINDING OF FACT

In a letter dated in March 2017, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to an initial rating in excess of 50 percent for PTSD and his appeal of the issue of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to an initial rating in excess of 50 percent for PTSD are met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

2.  The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

In a letter dated March 2017, the Veteran indicated that he wished to "drop all appeal issues at this time."  This necessarily encompasses his appeal of the issue of entitlement to an initial rating in excess of 50 percent for PTSD and his appeal of the issue of service connection for sleep apnea.  See 38 C.F.R. § 20.204.  Thus, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


